United States Court of Appeals
                      For the First Circuit

No. 08-1855

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         DARRYL DOWDELL,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                              Before

                   Torruella, Selya and Howard,
                          Circuit Judges.



     Charles W. Rankin, with whom Michelle Menken and Rankin &
Sultan, were on brief, for appellant.
     Randall E. Kromm, Assistant United States Attorney, with whom
Michael K. Loucks, Acting United States Attorney, was on brief, for
appellee.



                        February 12, 2010
               HOWARD, Circuit Judge. Following a three-day jury trial,

Defendant Darryl Dowdell was convicted of distribution of cocaine

base     and    sentenced       as   a   career     offender   to    198    months'

imprisonment.           Dowdell appeals the conviction, alleging three

defects:         that    the    delay    between    his    indictment      by   state

authorities and his ultimate trial in federal court violated his

Sixth Amendment speedy trial rights as well as the Interstate

Agreement on Detainers; that the district court's amendment of the

indictment       from     "cocaine"      to     "cocaine   base"    violated      the

presentment clause of the Fifth Amendment; and that the trial court

abused its discretion on various evidentiary rulings.                       He also

challenges the sentence imposed, arguing that the government's

recommended sentence of 262 months violated a promise not to seek

a term of imprisonment longer than 20 years.                For the reasons that

follow, we affirm both the conviction and the sentence.

I. Background and Travel

               While the facts surrounding the underlying offense are

not complicated, the pre-trial procedural history of this case

presents a maze of overlapping federal and state activity, a flurry

of continuances, and a revolving door of withdrawn and newly

appointed defense counsel.

                               A. The Subject Offense

               The following facts were elicited at Dowdell's federal

trial.


                                          -2-
           In the summer of 2001, several Massachusetts authorities

launched a coordinated effort with the federal Drug Enforcement

Administration (DEA) to investigate drug trafficking in the area of

a housing project in Roxbury.           The investigation involved a task

force of undercover officers who made controlled purchases of

cocaine and crack cocaine from dealers operating in the project.

One of these officers was Boston Housing Authority investigator

Joao Monteiro.   Posing as a construction worker, Monteiro drove an

unmarked car with a concealed audio transmitter and a video camera

that focused on the automobile's interior passenger compartment.

           On July 6, 2001, Monteiro observed Dowdell standing on

the   sidewalk   with    a   man     named   Robert   White,    whom    Monteiro

recognized from previous encounters.              Dowdell was wearing dark

pants and a black shirt.              He and White were counting cash.

Monteiro   signaled     to   White    that   he   wished   to   purchase   crack

cocaine, and White went to talk to Dowdell.            White then approached

Monteiro's car and got into the passenger seat.                     White told

Monteiro that Dowdell, at this point identified only as "the dark-

skinned brother" in the dark shirt, was a trustworthy dealer.

After purchasing 1.1 grams of crack cocaine for $230, Monteiro

asked White whether "the dude in black" was the person to see for

future   purchases    if     White    were   unavailable.       White   replied

affirmatively and informed Monteiro that Dowdell went by the name




                                       -3-
"Smoke." Monteiro departed, after informing White that he would be

returning in a short while to make another purchase.

            Some 45 minutes later, Monteiro returned to the project

and saw Dowdell on a bicycle.     Monteiro approached Dowdell, who

asked Monteiro if he wanted anything.    Monteiro responded that he

was looking for White, and Dowdell then biked over to the spot

where White was standing.   White came over to Monteiro's car and,

for the second time that night, sat down beside Monteiro in the

passenger seat.    Monteiro told White that he wished to purchase

more drugs, as well as baggies for repackaging.   White agreed and,

after directing Monteiro to a parking area close to the spot of the

first transaction, sold him 1.2 grams of crack cocaine and baggies

for $210.

            Monteiro returned for a third buy on July 16, ten days

after the first two.   When he arrived, he saw Dowdell standing in

a small group, wearing blue jeans and a blue checkered shirt.

Monteiro again asked for White, who was unavailable.       Monteiro

asked for directions and drove away, making it appear that he was

going off to search for White.    After waiting long enough to give

the impression that the search was unsuccessful, he returned to the

project looking for Dowdell.     He found Dowdell on the sidewalk,

still wearing a blue checkered shirt.     Monteiro called out "Yo,

Smoke, can I holler at you."     Dowdell approached Monteiro's car,

and the two of them proceeded to have a conversation through the


                                 -4-
passenger-side window.     Continuing to address Dowdell as "Smoke,"

Monteiro asked for about $200 worth of crack cocaine. Dowdell left

briefly to meet with another individual and then returned with six

bags of crack cocaine, worth approximately $100.    Seven more bags

would eventually follow. The total weight of the thirteen bags was

approximately 2.3 grams.    During this whole encounter, Dowdell was

only partially visible on the video that Monteiro's surveillance

camera recorded.

          Driving away, Monteiro narrated a description of Dowdell

for the surveillance recording.    He stated, "Smoke is the same kid

as the last time.. [sic] he's got on a checkered shirt blue...blue

checkered shirt umm and he was riding a bicycle."

          Later that day, Dowdell was arrested on an outstanding

warrant unrelated to his transactions with Monteiro.         He was

brought to a Boston police station where a booking photo was taken.

In the photo, Dowdell was wearing a blue checkered shirt, as

Monteiro had described earlier in the day.       Later, around four

hours after completing the buy from Dowdell, Monteiro was shown the

photograph and identified the depicted individual as "Smoke."

Monteiro reported that the individual in the photograph was the

same person from whom he had purchased drugs that day and whom he

had seen standing on the corner with White ten days beforehand.




                                  -5-
                   B. Pre-Trial Procedural History

            Because the timing of particular pre-trial events is

important to our legal analysis, we must delve into some detail in

retracing the path on which this case traveled before it reached

the jury.

            On March 25, 2002, eight months after the July 2001

encounters at the housing project, a Suffolk County grand jury

indicted    Dowdell,    based   on   those   events,     for       distributing    a

controlled substance in the vicinity of school property.                     At his

arraignment, he pled not guilty and was released on bail, which was

subsequently   revoked    in    October     2003   due   to    a    charge   on   an

unrelated crime.       On April 12, 2004, Dowdell's appointed counsel

withdrew his representation and was replaced.                  That replacement

would in turn withdraw in August of that year, and the court

appointed a third attorney.

            On November 17, 2004, the federal government filed a

criminal complaint against Dowdell based on the July 2001 events,

charging him with distribution of crack cocaine in violation of 21

U.S.C. § 841(a)(1).      At that time, Dowdell was already serving a

27-month sentence in the Suffolk County House of Correction after

a conviction on the unrelated charge that had triggered his bail

revocation.    One month later, in December 2004, the Commonwealth

entered a nolle prosequi on the March 25, 2002 indictment for

distributing a controlled substance in the vicinity of school



                                      -6-
property,    effectively    terminating        its     prosecution.     Dowdell

remained in state custody as he continued to serve his ongoing

sentence on the unrelated charge, but from this point onward he

faced only the federal distribution charge.

            On February 4, 2005, then unrepresented by counsel,

Dowdell   wrote   a   letter   to   a    clerk   for    the   magistrate   judge

overseeing the pre-trial proceedings in his federal case.                   The

letter invoked his speedy trial rights under 18 U.S.C. § 3161.

Nearly three weeks later, Dowdell followed this letter with a

formal request under the Interstate Agreement on Detainers (IAD),

18 U.S.C. App. 2, § 2, that he be transferred from state to federal

custody as he awaited the resolution of the federal charge.                  On

March 14, 2005, the federal government petitioned for a writ of

habeas corpus ad prosequendum, and on March 22, 2005, Dowdell was

brought into federal district court for his initial appearance, at

which point he was assigned new representation.

            During    the      initial        appearance,     the     prosecutor

acknowledged that Dowdell's transfer into federal custody was

pursuant to a writ "based on the defendant's request under the

interstate agreement on detainers."            He proceeded to explain that

Dowdell had no intention of waiving his IAD rights, which Dowdell's

counsel confirmed. By preserving his rights under the IAD, Dowdell

was to remain in federal custody and receive credit toward the

fulfillment of his term of incarceration for the unrelated charge



                                        -7-
in   the    state-court   system,   but       receive    no    credit     toward   any

eventual federal sentence for the distribution offense until the

state-court sentence had fully elapsed.

              The next day, March 23, a federal grand jury indicted

Dowdell,      charging    him    with    one     count        of     "knowingly    and

intentionally      possess[ing]     with        intent        to     distribute    and

distribut[ing] a quantity of cocaine" in violation of § 841(a)(1).

Dowdell was arraigned on this charge on March 29, 2005.                     As in the

state court proceedings, he entered a plea of not guilty.                          The

court held an initial status conference on May 11, 2005, during

which it set a deadline of June 23 for all dispositive motions.                     At

Dowdell's request, that deadline was later extended to July 8.

              Dowdell filed a motion to dismiss the indictment at the

new July 8 deadline, claiming a violation of the Speedy Trial Act,

18 U.S.C. § 3161, as well as violation of the Sixth Amendment.1

Specifically, Dowdell posited that prejudice had resulted from the

pre-indictment delay in federal court.2 In an unsworn declaration,

Dowdell      contended    that    the     Commonwealth             had   vindictively

choreographed the delay and the eventual transfer to federal

jurisdiction in retribution for his declining to testify before a


      1
          The Speedy Trial Act claim is not before us on appeal.
      2
      The constitutional provision that applies to pre-indictment
delay is, in fact, the Fifth, rather than the Sixth, Amendment.
See United States v. Marler, 756 F.2d 206, 209–10 (1st Cir. 1985).
Dowdell's counsel appears to have corrected this point in a
supplemental filing.

                                        -8-
state grand jury in a shooting case in which he had apparently been

the victim. The declaration claimed that the district attorney was

upset at Dowdell's alleged inability to see the face of the shooter

and had stated "if you blow my case I am gonna get your drug case

sent back to the feds."        This alleged state-federal collusion,

Dowdell argued, meant that the starting point for measuring any

speedy   trial   violations   ought   to   be   the    date   of   his   state

indictment, that is, March 25, 2002, rather than the federal

indictment on March 23, 2005.

           The docket then lay dormant for four months.             Although

the government was required by rule to file its opposition to the

motion to dismiss within two weeks, see D. Mass. R. 7.1(b)(2), it

was not until November 7, 2005 that the government sought leave to

file a late opposition.       Apparently, the government had actually

prepared the memorandum of law in July and assumed that it had been

timely submitted. The motion for leave to file explained the delay

as a simple error in performing the electronic submission.                The

district court granted this request, finding no evidence of bad

faith on the part of the government.       The next day, the government

filed its opposition.

           On December 17, 2005, before the court had taken any

action on the pending motion to dismiss, Dowdell moved to withdraw

his appointed counsel -- as he had done twice before in state court

-- claiming a breakdown in communication.             The court held an ex



                                   -9-
parte hearing on February 14, 2006.           It explained to Dowdell that

appointing new counsel would further delay his case.                  Dowdell

expressed that he would ideally like to resolve the case as soon as

possible with his current counsel, but "we seem to not be seeing

eye to eye with each other, so I thought I had no choice but to do

that. . . . I don't want to put it off anymore.                I've told him

that.        But I just felt that my life is on the line here, and I just

felt that I need a new attorney."             The court granted Dowdell's

request and allowed his attorney to withdraw.                Dowdell and the

government agreed that any time that elapsed between the withdrawal

and an eventual ruling on the motion to dismiss would be excluded

from the speedy trial calculation.

                On March 2, 2006, the court appointed new counsel,

Victoria Bonilla.          On June 16, 2006, after Bonilla had time to

acquaint herself with the case, Dowdell moved to supplement the

motion to dismiss. The court held a non-evidentiary hearing on the

matter and, after setting a trial date of July 31, 2006, granted

the   motion       to   supplement.   On     June   30,   Dowdell   filed   the

supplemental memorandum, alleging, inter alia, infringement of

Dowdell's due process rights.3        Neither the original motion nor the

supplemental memorandum mentioned the IAD.

                The government filed its response on July 11, 2006.         The

response erroneously asserted that Dowdell had in fact waived his


        3
            The due process claim is not before us on appeal.

                                      -10-
IAD rights at his initial appearance, "rendering it inapplicable

for purposes of the motion to dismiss." Regardless, the government

claimed, no IAD violation had occurred.

          The court held a hearing on the motion on July 14, 2006.

Bonilla, who had not been involved in the case when Dowdell first

appeared, did not mention the IAD or contest the alleged waiver.

As indicated in the following colloquy between Bonilla and the

court, Dowdell's sole grounds for dismissal concerned the period

prior to the federal indictment, rather than any post-indictment

developments:

          THE COURT: Okay.    All right.    Now, turning
          more directly to your motion, the supplemental
          motion for -- to dismiss, do I understand, Ms.
          Bonilla, that the defendant is not contesting
          the time between the indictment, the federal
          indictment, in March of 2005, and today's date
          but that what you are concentrating on is the
          time between the November or December notice,
          December of 2004, and the indictment in March
          of 2005, as exceeding 30 days in violation of
          the statute? Is that --

          MS. BONILLA: That's fair to say, your Honor.

          THE COURT: That's fair to say. So we're not
          concerned with anything that happened between
          March and the -- March of 2005 and the filing
          of the original motion to dismiss in July of
          2005, and the snafu of the government in not
          responding to that motion until November of
          2005, is that correct?

          MS. BONILLA: Yes, your Honor.       My   motion
          focuses on what happens before.

The court ultimately denied the motion in its entirety, including

Dowdell's constitutional speedy trial argument, and prepared to


                              -11-
move onward to the July 31 trial date.          Dowdell, however, once

again requested a continuance, this time because of the possibility

that a prior state conviction might be expunged from his record in

the interim (an occurrence that could affect plea negotiations).

Michael   Bourbeau,   one   of   Bonilla's    partners   who   was   also

representing Dowdell at the hearing, explained that "we've talked

about Mr. Dowdell's Speedy Trial rights.       But the ramifications of

this, I think, this prior [state conviction] -- the determination

that can be made on that prior is, I think, very significant as to

whether this case needs to go forward to trial."         The government

agreed with this representation.         At that point, the court took

pains to ensure that Dowdell understood the ramifications of any

postponement:

          THE COURT: The Court's schedule is such that
          it couldn't be for probably three months.

          MR. BOURBEAU: We understand the Court's
          concern.   We've had discussion with Mr.
          Dowdell.

          THE COURT: Yeah, I mean, this is the oldest
          case, I think, on my docket, maybe not in the
          docket number but with respect to the date of
          the alleged crime. It needs to be resolved.
          Your request, of course, is made on behalf of
          the defendant now who needs to have his rights
          --

          MR. BOURBEAU: Yes.

          THE COURT: -- pursued and resolved.

          ...




                                  -12-
           THE COURT: All right.    The Court will allow
           the defendant's motion to continue the trial
           until September 18th on the extraordinary
           circumstance that we all find ourselves in
           this case. It is something that is very much
           of concern to the Court that this matter be
           resolved sooner rather than later, but I
           understand the import of what Mr. Bourbeau is
           suggesting and that it may well inure to the
           benefit of not only counsel but of the Court
           in terms of judicial economy or economy of the
           Court's expenditure of time. So I'm going to
           allow that motion for continuance.


Thus, at Dowdell's own behest, the trial was pushed back an

additional month and a half.

           The September 18th trial date met the same fate as the

preceding July 31st date -- postponement.        For the second time

since his federal indictment, and for the fourth time overall,

Dowdell's attorney moved to withdraw representation.       In a motion

dated August 8, 2006, Bonilla informed the court that Dowdell

believed   there   to   have   been   an   irreparable   breakdown   in

communications.    The court held an ex parte hearing on August 16,

2006, after which it denied the motion.          But on September 8,

Dowdell sent the court a pro se, handwritten motion to reconsider

its denial.   On September 18, 2006, the court held another ex parte

hearing, after which it determined that the best course was indeed

to allow Bonilla to withdraw.    The trial date was once again pushed

back to December 11, 2006, and a new attorney, Mark Shea, was

appointed on October 31, 2006.




                                 -13-
          As with his predecessors, Shea's tenure as Dowdell's

counsel would terminate prematurely, though this time not at

Dowdell's request.   On November 28, 2006, Shea informed the court

that he had a conflict of interest that compelled withdrawal.    The

court allowed another change in representation. The trial date was

rescheduled for February 27, 2007.

          Dowdell's new attorney (now his fourth since the federal

indictment and seventh overall) was granted a requested continuance

on December 18, 2006 in order to acquaint himself better with the

case.   Trial was set for April 9, 2007.       On March 15, 2007,

Dowdell's attorney once again requested a continuance, this time

both in order to ensure effective assistance and because of a

personal conflict.   The court granted this final continuance.   The

trial commenced on May 29, 2007 -- nearly six years from the date

of the offense.

                     C. Modifying the Indictment

          We briefly depart from our chronological march through

the events and take several steps back to August 2006, when the

trial was still scheduled for the following month.   On August 30,

the government filed a motion to advise the court of a potential

variance between the text of the indictment and the proof to be

adduced at trial.    The indictment did not refer to "cocaine base"

or "crack cocaine," as had the federal complaint and accompanying

affidavit, the petition for habeas corpus ad prosequendum, the



                                -14-
testimony before the grand jury, the magistrate judge's colloquy

with Dowdell at his initial appearance, and various discovery

documents that Dowdell had previously been provided.                      Instead, it

simply read "cocaine," potentially suggesting the powder form of

the substance.         Arguing that modifying the text from "cocaine" to

"cocaine base" would not constitute a material change requiring a

superseding indictment, the government asked the court to declare

the   original        indictment    suitable   for   trial.         The    government

professed an inability to explain why the indictment did not

specifically allege distribution of cocaine base, but sought to

clarify the matter prior to trial and avoid unnecessary jury

confusion over the controlled substance allegedly distributed.

                  Recognizing that a variance, by definition, can only be

determined after the presentation of evidence, the court chose to

treat       the    government's    pre-trial   motion   as    one    to    amend   the

indictment.4          It then analyzed whether the proposed correction

would rise to the level of a constitutional violation.                     The court

granted the government's motion, reasoning that Dowdell had been

well apprised all along of the fact that he was charged with

        4
      We have explained the difference between a variance and an
amendment as follows: "A constructive amendment occurs when the
charging terms of the indictment are altered, either literally or
in effect, by prosecution or court after the grand jury has last
passed upon them. A variance occurs when the charging terms remain
unchanged but when the facts proved at trial are different from
those alleged in the indictment." United States v. Fisher, 3 F.3d
456, 462–63 (1st Cir. 1993) (citations and internal quotation marks
omitted); see also Gaither v. United States, 413 F.2d 1061, 1071
(D.C. Cir. 1969) (offering similar distinction).

                                        -15-
distribution of cocaine base and not cocaine powder.                It further

noted that the particular drug type alleged (whether cocaine base

or cocaine powder) was not actually an element under § 841(a)(1)

and did not have any effect on the evidence the government intended

to proffer at trial. Therefore, the court concluded, the amendment

was akin to a permissible typographical correction.                 See United

States v. Dowdell, 464 F. Supp. 2d 64, 68 (D. Mass. 2006).

                   D. Evidence Presented at Trial

           At     trial,     Dowdell's          primary         argument      was

misidentification. He claimed that he was not the "Smoke" referred

to in surveillance recordings and that the video footage was

inconclusive as to whether a man with a blue checkered shirt was

actually   involved.        In     order   to     corroborate        Monteiro's

identification of Dowdell as Smoke, the government introduced,

inter alia, two items that Dowdell had unsuccessfully attempted to

exclude through pre-trial motions in limine: the booking sheet from

the July 16 arrest and several of White's July 6 statements

captured on videotape.

1. The Booking Sheet

           The   booking   sheet   contained     both     the    photograph    of

Dowdell in the blue checkered shirt on which Monteiro had based his

identification, as well as a textual description of Dowdell's

clothing as including a "blue plaid shirt."             Dowdell argued that

the document was inadmissible because a provision of Federal Rule



                                    -16-
of Evidence 803(8), the so-called "law-enforcement exception,"

forbids    the   introduction   of   police    reports   against   criminal

defendants.      The government countered that a booking sheet should

not run afoul of the exception because it contained merely "rote,

routine administrative information."          The district court concluded

that the document was admissible pursuant to both

            Fed.R.Evid. 801(d)(1) (because the document
            formed    the    basis     of    a    witness's
            identification)    and    Fed.R.Evid.    803(8)
            (because   the   document    reflects   routine
            procedures based upon information from the
            defendant   himself   and   not   observations,
            conclusions or opinions of police officers
            which are normally contained in police
            reports). In sum, the document possesses the
            requisite indicia of trustworthiness to be
            admissible under more than one of the Federal
            Rules of Evidence.

            At trial, the government proffered an edited version of

the booking sheet. All information relating to the charges against

Dowdell was redacted, while the sections describing clothing and

appearance remained.      In addition, the government introduced the

photograph separately, unaccompanied by the booking sheet.           It was

on the basis of this photograph, rather than the booking sheet,

that Monteiro would testify he had made his identification of

Dowdell as Smoke.

2. Video Evidence

            Dowdell had also objected in limine to the introduction

of White's videotaped statements from the two transactions on July

6, 2001.   There were two tapes at issue, one from each transaction.


                                     -17-
The   first    showed   White    telling   Monteiro   who   "Smoke"   was   and

confirming that he was reliable.              The second showed Monteiro

approaching Dowdell and asking him to summon White, which Dowdell

then did.

              Dowdell challenged the admissibility of the statements

on two distinct grounds. First, he argued that the statements

constituted proof of prior bad acts that would be barred by Rule

404(b).       The government responded that the statements were not

offered as prior bad acts so much as intrinsic evidence of the

specific crime alleged.         It posited that the jury would not be able

to understand fully the July 16th transaction without knowing what

had occurred on July 6th. Dowdell's second argument was that there

was insufficient evidence to treat White as a co-conspirator under

Rule 802(d)(2)(E), and hence White's statements should be deemed

inadmissible hearsay.      The government not only contested Dowdell's

insufficiency claim, but also argued that the statements would be

independently admissible as relating to the basis for Monteiro's

identification.     Under this alternative theory, White's statements

could at least be introduced for the impact that they had on

Monteiro and his subsequent identification of Dowdell as "Smoke,"

if not for the truth of the matter asserted.

              The district court rejected both of Dowdell's objections

during the final pre-trial conference.           With respect to the Rule

404(b) claim, it found that "the transaction with Robert White is



                                      -18-
directly and instrinsically relevant to the charge against Mr.

Dowdell in this case."        As for the hearsay claim, the district

court adopted both of the government's theories of admissibility.

           During the course of the pre-trial conference, Dowdell

argued that even if a transcript of the statements would be

admissible, the videotape itself would be unfairly prejudicial.

The government insisted that it was entitled to use the video to

prove its case, as only the video showed what sort of opportunity

Monteiro had to actually see Dowdell from the car.              Again, the

district   court   rejected   Dowdell's   argument,   finding    that   the

videotape was the best evidence.      Though ordering two minor edits

to the video and the corresponding transcript,5 the court ruled

that the videotaped statements were otherwise admissible in their

original form.

                              E. Sentencing

           On May 31, 2007, after three days of trial, the jury

returned a guilty verdict.

           Under § 841(b)(1)(c), Dowdell would normally have faced

a maximum sentence of 20 years.      Mention of this 20-year maximum

had arisen earlier in the pre-trial proceedings, when Dowdell had

challenged   the   government's   attempt   to   amend   the   indictment.

Dowdell had initially claimed that the change in drug type was


    5
      The two edits were (1) changing the Defendant's name in the
transcript from "Dowdell" to "Smoke" and (2) deleting a statement
by White that Dowdell was his "cousin."

                                  -19-
material because it might increase the sentence length to which he

would be exposed.    The government had responded that because drug

type was not an element in this case, the maximum would remain at

20 years regardless.        In making this point, the government had

stated in writing that it was "not seeking (and cannot seek) a

sentence in excess of 20 years."             The district court cited this

language in allowing the amendment.

            Nevertheless, in April 2007, the government filed an

information to establish a prior conviction under 21 U.S.C. § 851,

which increased the statutory maximum from 20 to 30 years (and the

guideline   range   from    210–262    months    to   262–327   months).   At

sentencing, the government recommended a 262-month sentence, at the

bottom end of the guideline range but well over the original 20-

year statutory maximum.       The court ultimately sentenced Dowdell to

198 months, followed by six years' supervised release. Dowdell did

not object to the sentence.

II. Discussion

                           A. Speedy Trial Rights

            Dowdell first contends that the district court erred in

denying his motion to dismiss on constitutional speedy trial

grounds. The district court noted, but never resolved, whether the

appropriate starting point for the speedy trial clock was the

federal or the state indictment.               Because it determined that

"Dowdell ha[d] failed to demonstrate prejudice which rises to the


                                      -20-
level of a constitutional violation," the court did not reach the

issue of the precise length of the delay.      We review the speedy

trial ruling for abuse of discretion.       United States v. Munoz-

Franco, 487 F.3d 25, 58 (1st Cir. 2007).

          The Sixth Amendment provides that all criminal defendants

"shall enjoy the right to a speedy and public trial."    U.S. Const.

amend. VI.   If the government violates this constitutional right,

the criminal charges must be dismissed.     Strunk v. United States,

412 U.S. 434, 439–40 (1973).    To determine whether a violation has

occurred, we use the four-part balancing test established in Barker

v. Wingo, 407 U.S. 514 (1972), which requires a weighing of:    (1)

the length of the delay, (2) the reasons for the delay, (3) the

defendant's assertion of his right, and (4) prejudice to the

defendant resulting from the delay.     Id. at 530.

          The threshold inquiry concerns the first of these four,

as the sheer brevity of pre-trial delay may obviate the need for

further analysis.   See id. ("Until there is some delay which is

presumptively prejudicial, there is no necessity for inquiry into

the other factors that go into the balance.").     Should there be a

lengthier delay, however, we must engage in the "difficult and

sensitive balancing process" of placing each of the other factors

on the scale.   Id. at 533.   Thus, "the length of the delay is both

the trigger for analysis and one of the factors to be considered."

United States v. Colombo, 852 F.2d 19, 24 (1st Cir. 1988); see also



                                 -21-
Doggett v. United States, 505 U.S. 647, 651 (1992) (referring to

the length-of-delay factor as a "double enquiry").               Once it is

determined that balancing is necessary, none of the four factors

has any talismanic power.        Rather, "we must still weigh all of the

factors collectively before deciding whether a defendant's right to

a speedy trial has been violated."          Colombo, 852 F.2d at 23.

             It is not clear to us whether the district court may have

glossed over this multi-part analysis by disposing of the issue on

the question of prejudice alone.          In any event, a violation of the

Speedy    Trial   Clause   may    occur    even   absent   any   affirmative

demonstration of prejudice to the accused.          Moore v. Arizona, 414

U.S. 25, 26 (1973) (per curiam) (holding that because Barker

"expressly rejected the notion that an affirmative demonstration of

prejudice was necessary to prove a denial of the constitutional

right to a speedy trial," the state court was "in fundamental

error" for requiring a showing of prejudice to the defense at

trial).    If indeed a lengthy delay is present, a single factor in

isolation cannot dispose of an issue as "amorphous, slippery, and

necessarily relative" as the right to a speedy trial.            Vermont v.

Brillon, 129 S. Ct. 1283, 1290 (2009) (internal quotation marks

omitted).6



     6
      Disposition of a constitutional speedy trial claim on
prejudice alone is thus an error of law that itself constitutes an
abuse of discretion. Nevertheless, even if such an error occurred
here, it was harmless.

                                    -22-
           Our analysis will instead begin, as the King admonished

the White Rabbit, at the beginning: the length of the delay.           There

is no bright-line time limit dividing the lengths that trigger

further   Barker   inquiry   from    those   that   do   not.     Whether   a

particular delay will warrant further speedy trial scrutiny "is

necessarily dependent upon the peculiar circumstances of the case."

Barker, 407 U.S. at 530–31.         Nevertheless, the Supreme Court has

observed that "[d]epending on the nature of the charges, the lower

courts have generally found postaccusation delay 'presumptively

prejudicial' at least as it approaches one year."               Doggett, 505

U.S. at 652 n.1.    Our cases comport with this observation.            See,

e.g., United States v. Munoz-Amado, 182 F.3d 57, 61 (1st Cir. 1999)

(nineteen months); United States v. Santiago-Becerril, 130 F.3d 11,

21 (1st Cir. 1997) (fifteen months).

           The difficulty in this case is determining just when the

speedy trial clock ought to start running.           The Sixth Amendment

right to a speedy trial attaches upon formal accusation.              United

States v. MacDonald, 456 U.S. 1, 6–7 (1982).         In the typical case,

this means either arrest or indictment, whichever comes first.

United States v. Casas, 425 F.3d 23, 33 (1st Cir. 2005).                 For

Dowdell, who did not face any pre-indictment detention on his

federal charge, the starting point would ordinarily be the date of

his federal indictment, March 23, 2005. Dowdell, however, does not




                                    -23-
challenge    any   length   of   time   that     elapsed    after   this   date.7

Instead, he focuses on the time frame preceding it, arguing that

his speedy trial rights in fact accrued with his state indictment

on   March   25,   2002.    Were   that    the    case,    it    would   yield   a

presumptively prejudicial delay of nearly three years before the

federal indictment was returned.

             Addressing this argument requires us to consider the

speedy trial implications of the dual sovereignty doctrine.                Under

this doctrine, "the federal government is not bound by the actions

of state authorities and . . . successive state and federal

prosecutions are constitutionally permissible."                 United States v.

Mejias, 552 F.2d 435, 441–42 (2d Cir. 1977).               Though perhaps most

recognizable from the double jeopardy context, see, e.g., Abbate v.

United States, 359 U.S. 187 (1959), dual sovereignty considerations

animate our constitutional speedy trial jurisprudence, as well. In

MacDonald, the Supreme Court briefly noted that "an arrest or

indictment by one sovereign would not cause the speedy trial

guarantees to become engaged as to possible subsequent indictments

by another sovereign." 456 U.S. at 10 n.11.           Following MacDonald's

lead, we observed in United States v. Marler, 756 F.2d 206 (1st

Cir. 1985), that "a ruling that a defendant's right to a speedy


      7
      He would, of course, have been entirely free to do so, as his
speedy trial rights remained in effect up until his trial date,
United States v. Jenkins-Watts, 574 F.3d 950, 966 (8th Cir. 2009),
which was not until May 2007. Nevertheless, because Dowdell waived
the claim with respect to this period, we do not address it.

                                    -24-
federal trial attaches upon his state indictment would implicate

the   very   concerns   that   led   the    Court   to   formulate   the   dual

sovereignty doctrine in the double jeopardy area."            Id. at 211.   We

further elaborated the policy arguments that bolster the case for

a robust dual sovereignty doctrine in the speedy trial context:

             Were we to hold that Marler's state court
             indictment triggered his speedy trial right,
             we would in effect be requiring the federal
             government to keep continually abreast of all
             state criminal investigations that may present
             the possibility of federal prosecution and to
             pursue their own investigations, arrests,
             indictments, and trials so as to conform with
             state-dictated timing.     This is obviously
             counter to the dual sovereignty doctrine as
             well   as  to   effective,   responsible   law
             enforcement. . . . Thus, whatever the
             weaknesses in our dual system of justice,
             these could only be exacerbated by the
             proposed expansion of the sixth amendment
             speedy trial right.

Id.

             Dowdell does not contest the truth of any of this as a

general matter, but he nevertheless insists that his case falls

within a recognized exception.         He principally relies on United

States v. Cabral, 475 F.2d 715 (1st Cir. 1973).             In Cabral, state

police officers investigating the defendant for sale of stolen

property arrested him for possessing a sawed-off shotgun.                   The

state turned the weapon over to federal authorities three days

after the arrest.       Cabral was indicted in state court for the

stolen property offense and then, fifteen months later, in federal

court for the weapons offense.             In considering Cabral's speedy


                                     -25-
trial claim, we held that his constitutional right "crystallized at

the time of his initial [state] arrest" because it was for the same

offense as his ultimate federal indictment, and "[t]he [federal]

government's prosecution of this charge was initiated only three

days later when . . . state authorities turned over this weapon to

a federal officer."    Id. at 718.    Thus, Dowdell argues, Cabral

instructs us to attribute a state-court indictment to the federal

government where a subsequent federal indictment was essentially a

continuation of the state proceedings.   Because his state charges

arose out of a federal investigation, were for the same offense as

his federal charges, and were allegedly dismissed following a

coordinated effort with the federal government, Dowdell would have

us apply this Cabral exception in our speedy trial analysis here.

          Cabral, however, predates the Supreme Court's development

of the dual sovereignty doctrine in MacDonald.     For this reason,

the Marler court questioned, although it did not decide, whether

Cabral remained good law.   756 F.2d at 212.   Other courts have not

been so hesitant.     See, e.g., United States v. Garner, 32 F.3d

1305, 1309 (8th Cir. 1994) (rejecting Cabral's rationale and

finding it "in conflict with subsequent statements made by the

Supreme Court"); United States v. Collamore, 751 F. Supp. 1012,

1025 n.13 (D. Me. 1990) (recognizing that Marler had left the

Cabral exception "an open question" and then definitively holding

that "there is no such exception").   Dowdell labors to convince us



                               -26-
of Cabral's continued vitality, pointing to some courts' careful

efforts to distinguish it on the facts rather than reject it

outright.   But if Cabral has managed to survive until this point,

it has only been through the force of its own obsolescence.

Dowdell has not identified a single post-MacDonald case from this

or any other jurisdiction to have relied on the exception he urges

us to rely on here.

            A quarter-century of consistent authority impels us to

answer Marler's question and hold that Supreme Court precedent has

abrogated Cabral.8    The speed of a federal trial is measured from

the federal accusation on which it is based; one sovereign's

enforcement of its own criminal laws is not attributable to another

sovereign    merely   because   of     the   presence   of   investigatory

assistance, prosecutorial collaboration, or overlap among charges.

            In his reply brief, Dowdell relatedly argues that this

case falls within an exception to the dual sovereignty doctrine,

established in Bartkus v. Illinois, 359 U.S. 121, 123–24 (1959),

for situations in which the state prosecution is "merely a tool of

the federal authorities."       Dowdell has waived this argument by

     8
      Following the procedure described in cases such as Crowe v.
Bolduc, 365 F.3d 86, 89 n.1 (1st Cir. 2004) and Carpenters Local
Union No. 26 v. U.S. Fid. & Guar. Co., 215 F.3d 136, 138 n.1 (1st
Cir. 2000), the proposed panel opinion in this case was circulated
to all active judges of the court, a majority of whom posed no
objection to our handling of Cabral.     The use of this informal
procedure does not convert this opinion into an opinion en banc,
nor does it preclude a suggestion of rehearing en banc on any issue
in the case, whether or not related to the panel's treatment of
Cabral.

                                     -27-
neglecting to include it in his initial brief.             See United States

v. Hall, 557 F.3d 15, 20 n.3 (1st Cir. 2009).                     Moreover, the

argument lacks merit.       The Bartkus exception is "narrow[ly]. . . .

limited    to    situations   in   which    one   sovereign   so     thoroughly

dominates or manipulates the prosecutorial machinery of another

that   the      latter   retains   little   or    no   volition    in   its   own

proceedings."       United States v. Guzman, 85 F.3d 823, 827 (1st Cir.

1996).    To establish a prima facie case, Dowdell would need to show

that "one sovereign was a pawn of the other, with the result that

notion of two supposedly independent prosecutions is merely a

sham."    Id.    He has not done so.    That the DEA was heavily involved

in Dowdell's investigation establishes little more than routine

intergovernmental assistance. "Cooperative law enforcement efforts

between independent sovereigns are commendable, and, without more,

such efforts will not furnish a legally adequate basis for invoking

the Bartkus exception to the dual sovereign rule."                  Id. at 828.

Dowdell's putative smoking gun, that an assistant district attorney

exclaimed "if you blow my case I am gonna get your drug case sent

back to the feds," shows, at worst, a threat.                      It does not

establish coordinated manipulation, much less that the federal

government was acting as a pawn of Suffolk County officials such

that it retained little or no volition in its own proceedings.

             We discern no evidence of improper collusion.              Although

the Bartkus exception may apply to some speedy trial cases, this is



                                     -28-
not one of them.     Consequently, we conclude that Dowdell's speedy

trial right attached on the date of his federal indictment.        There

was no presumptively prejudicial delay, and analysis of the other

Barker factors is therefore unnecessary.



                  B. Interstate Agreement on Detainers

            Even if the pre-trial delay does not offend the Sixth

Amendment, it may still violate the IAD, 18 U.S.C. App. 2, § 2.

The IAD is a congressionally sanctioned interstate compact designed

to   "encourage     the   expeditious    and   orderly   disposition   of

[outstanding] charges and determination of the proper status of any

and all detainers based on untried indictments, informations, and

complaints."    Id. art. I.    To meet this goal, the IAD prescribes

procedures by which a member state may obtain for trial a prisoner

incarcerated in another member jurisdiction, and by which the

prisoner may demand the speedy disposition of certain charges

pending against him in another jurisdiction.9       See United States v.

Mauro, 436 U.S. 340, 343–44, 349–53 (1978) (providing background on

the IAD).      The IAD's provisions come into play whenever the

prosecuting authority ("the receiving state") files a detainer on




     9
      The federal government is considered a member state for
purposes of the IAD. United States v. Henson, 945 F.2d 430, 434
(1st Cir. 1991).

                                  -29-
a prisoner serving a sentence in another jurisdiction ("the sending

state").10

             At issue here are the speedy trial provisions that the

IAD imposes on the receiving state.           If the receiving state

initiates the transfer through a written request for temporary

custody, it must bring the prisoner to trial within 120 days of his

arrival in that jurisdiction.       18 U.S.C. App. 2, § 2, art. IV(c).

If, on the other hand, the prisoner initiates the transfer through

a request for final disposition, that window is 180 days from the

sending state's receipt of the request.       Id. art. III(a).   If the

receiving state fails to observe these strictures, it must dismiss

the indictment.    Id. art. V(c);    United States v. Bozeman, 533 U.S.

146, 153 (2001).

             Dowdell avers for the first time on appeal that dismissal

is necessary because the IAD clock had expired before he was ever

brought to trial.11    At no point before filing his appellate brief

     10
      The IAD only applies to prisoners against whom detainers have
been filed.    Neither party has confirmed or denied whether a
detainer was ever actually filed against Dowdell in this case, and
we can find no indication in the record one way or the other.
Because the issue has not been contested, and because we ultimately
find no reversible error, we proceed on the assumption that a
detainer was filed. We stress, however, that parties litigating
IAD claims ought not to take the existence of a detainer for
granted. See Mauro, 436 U.S. at 364 n.29 (noting that "during a
typical year federal courts issue approximately 5,000 ad
prosequendum writs and that about 3,000 of those are in cases in
which a detainer has previously been lodged against the prisoner").
     11
      Both parties leave unresolved whether Dowdell initiated the
transfer through his pro se letter, triggering the 120-day clock,
or whether the government did through its habeas petition,

                                    -30-
did Dowdell so much as mention the speedy trial provisions of the

IAD, despite ample opportunities.             Had he done so, we have little

doubt   that    the   trial   judge,    who    consistently    demonstrated   a

conscientious concern for Dowdell's speedy trial rights, would have

made an effort to comply.

               We do not look favorably on IAD arguments that are not

raised until the trial judge is no longer in a position to avoid a

violation. Addressing a similar scenario arising on habeas review,

the Supreme Court endorsed the lower court's observation that "[i]t

would not have been difficult for the judge to advance the date of

the trial or make a finding on the record of good cause, either of

which would have satisfied Art. IV(c).            Because the subject never

came up, however, the trial judge overlooked the problem." Reed v.

Farley, 512 U.S. 339, 351 (1994) (quoting Reed v. Clark, 984 F.2d

209, 213 (7th Cir. 1993)).         The Court concluded that "[w]hen a

defendant obscures Article IV(c)'s time prescription and avoids

clear objection until the clock has run, cause for collateral

review scarcely exists."       Id. at 349.       The same is true on direct

review.   A defendant who does not timely raise his IAD rights in

district court forfeits those rights on appeal.               United States v.

Neal, 36 F.3d 1190, 1209 (1st Cir. 1994); United States v. Oldaker,




triggering the 180-day clock. The government argues that even the
stricter 120-day clock did not expire, while Dowdell argues that
even the more lenient 180-day clock did. Because of our ultimate
disposition, we need not resolve the issue.

                                       -31-
823 F.2d 778, 781 (4th Cir. 1987); United States v. Eaddy, 595 F.2d

341, 346 (6th Cir. 1979).

          Dowdell now claims that his general invocation of the IAD

at his initial appearance should have put the court on notice that

the speedy trial provisions were in force.        Yet an abstract

reference to the compact does not suffice to preserve all potential

challenges that might arise under it.     One can forfeit a claim

under one section of the IAD while preserving a different claim

under another.   See, e.g., Neal, 36 F.3d at 1209-10; Oldaker, 823

F.2d at 781; Eaddy, 595 F.2d at 346.    At his initial appearance,

Dowdell referred only to his right to remain in federal custody,

not the applicability of the statute's speedy trial deadline. This

would be the last time that Dowdell referred to the IAD before the

district court.12   If he intended to rely on the statutory speedy

trial provisions, he could have brought them to the trial judge's

attention.   He did not do so.

          Undaunted, Dowdell argues that he did not need to spell

out the letters of the IAD for the district court because his

motion to dismiss for violation of the Sixth Amendment and the

Speedy Trial Act effectively accomplished the same thing.       He

     12
      Dowdell places much of the blame for this silence on the
government, which erroneously informed the court that Dowdell had
waived his IAD rights at his initial appearance. While we do not
condone the government's mistake, we note that it did not occur
until July 11, 2006, well after Dowdell filed his motions to
dismiss -- and well after the date when Dowdell now claims the IAD
clock should have expired. The error, lamentable as it may be,
cannot excuse Dowdell's forfeiture retroactively.

                                 -32-
relies    on    Mauro,   in   which    the   Supreme    Court    ruled    that   the

defendant's failure to invoke the IAD "in specific terms" in his

speedy trial motions did not result in the waiver of an Article

IV(c) claim.        436 U.S. at 364.            In Mauro, the defendant had

"persistently      requested"    a     speedy   trial   and     had    "sought   the

dismissal of his indictment on the ground that the delay in

bringing him to trial while the detainer remained lodged against

him was causing him to be denied certain privileges at the state

prison."       Id. at 364-65.         On those bases, the Court found his

actions "sufficient to put the Government and the District Court on

notice of the substance of his claim."            Id.; accord Eaddy, 595 F.2d

at 346 (finding a speedy trial motion sufficient to give notice of

an IAD challenge even though it "was not framed in the precise

language of the Agreement").

               This case is distinguishable from Mauro in two critical

respects. First and foremost, Dowdell did not have a colorable IAD

claim at the time he filed the speedy trial motion.                   Even assuming

the most defendant-favorable set of circumstances, the earliest

trial deadline under the IAD would have been July 20, 2005.13                    Yet

     13
      The parties dispute several matters that would affect our
calculation of the actual deadline: (1) whether Dowdell initiated
the transfer through his pro se letter, triggering the 120-day
clock, or whether the government did through its habeas petition,
triggering the 180-day clock; (2) whether 78 days of excludable
time under the Speedy Trial Act were automatically excludable under
the IAD; and (3) whether any portion of the government's four-month
lapse in responding to Dowdell's original motion to dismiss should
be excludable. Giving Dowdell the benefit of the doubt on each,
the clock would have run uninterrupted beginning with his initial

                                        -33-
Dowdell filed his motion to dismiss nearly two weeks earlier, on

July 8.    Thus, Dowdell is in substance arguing that the district

court ought to have dismissed the indictment based on a ground that

not only was absent from the motion to dismiss, but that did not

even exist at the time the motion was filed.             The fallacy in this

position should be clear enough.            To have the issue preserved,

Dowdell would not need us to infer it from his motion to dismiss so

much as to generate it ex nihilo at some later point.                  This we

cannot do.

           Second,      neither   Dowdell's     motion   nor   any   subsequent

communication said anything about the negative effects that the

outstanding detainer might be having on his rehabilitation.                   We

think   that   element    critical   to   the    Court's   holding    in    Mauro

because, as the Court stressed, it was the attempt to ameliorate

precisely those effects that prompted the IAD's passage.               See 436

U.S. at 359–60.        We do not read Mauro to mean that every speedy

trial claim filed by a detainee necessarily contains an embedded

IAD claim.     The Court was not propounding free association as an

interpretive canon.       It was, rather, placing weight on the precise

identity     between    the   defendant's     alleged    prejudice    and    the

prejudice that the IAD targets. Because Dowdell's motion never

represented that the requested relief would redound to the success

of his rehabilitation, we do not consider it "sufficient to put the


appearance on March 22, 2005, yielding a latest acceptable trial
date of July 20, 2005.

                                     -34-
Government and the District Court on notice of the substance of his

[IAD] claim" under Mauro.

           We therefore conclude that Dowdell at least forfeited any

IAD claim by failing to raise it in the district court.            He may

very well have waived it altogether by requesting continuance after

continuance that pushed the trial date to May 2007.       See New York

v. Hill, 528 U.S. 110 (2000) (holding that defense counsel's

agreement to a trial date outside the IAD period bars the defendant

from then seeking dismissal on the ground that the trial did not

occur within that period).     Even if the claim is not waived, our

review is for plain error only.      Neal, 36 F.3d at 1210.   Under that

standard, we would reverse only if Dowdell could prove “(1) that an

error occurred; (2) that the error was clear or obvious; (3) that

the error affected his substantial rights; and (4) that the error

also   seriously   impaired   the    fairness,   integrity,   or   public

reputation of judicial proceedings.”        United States v. Gonzalez,

570 F.3d 16, 21 (1st Cir. 2009).

           Here, if there was any error to begin with, it was not

clear or obvious.     The clock could not have run out before the

motion to dismiss was filed, and we have never before found

circumstances where the IAD clock would continue to run during the

pendency of a defendant's motion.          On the contrary, the clock

presumptively stops for the entirety of the pendency, no matter how

lengthy.   See United States v. Walker, 924 F.2d 1, 5 (1st Cir.



                                    -35-
1991); cf. United States v. Staula, 80 F.3d 596, 601 (1st Cir.

1996) (holding in the Speedy Trial Act context that courts may

exclude the time between the filing of the motion and the hearing

on that motion, even if the delay is overlong, inexplicable, or

unreasonable).       Although Dowdell does not address any period of

time after the court decided his motion in July 2006, we note that

the ensuing ten months of delay were entirely due to his requests

for continuances and change of counsel. As a result, Dowdell's IAD

claim fails.

                      C. Amendment of the Indictment

           Dowdell         next      challenges     the      district     court's

modification of the indictment to reflect distribution of "cocaine

base" rather than "cocaine."            According to Dowdell, this change

constituted a material amendment that deprived him of his right to

presentment of charges to a grand jury.                   As we have explained

above,   the   district      court    treated     the    proposed   change   as   a

ministerial correction to a clerical error.                 Our review of this

issue is de novo.     United States v. Hernandez, 490 F.3d 81, 83 (1st

Cir. 2007).     Before we undertake that review, however, a bit of

terminological housecleaning is in order.

           The district court appears to have viewed its task as

explaining     why   the    proposed     change    was    not   a   "constructive

amendment." This approach treats the word 'constructive' as a term

of art for 'impermissible.'            That synonymic treatment may not be



                                        -36-
quite right, however.             A constructive amendment, as the name

suggests, is constructive, that is, having effect in law though not

necessarily in fact.          Amendments to an indictment can of course be

direct rather than merely constructive, and they, too, are subject

to the same strict constitutional standards.                  See, e.g., United

States v. Daraio, 445 F.3d 253, 260–61 & n.8 (3d Cir. 2006)

(contrasting an alleged constructive amendment with a "formal

amendment," and noting that there was no claim of "actual amendment

of the indictment by a literal change of its terms"); United States

v. Ford, 872 F.2d 1231, 1235–36 (6th Cir. 1989) (describing first

the separate categories of amendments and variances, and then

constructive amendments as a form of amendment); 1 Charles Alan

Wright, et al., Fed. Prac. & Proc. Crim. § 128 (4th ed. 2008)

("Allowing      the    case    against     the   accused     to    shift    in    this

[constructive] manner after the indictment is returned raises the

same concerns about undermining the grand jury's role as a direct

amendment.").         Here, the district court's amendment was anything

but   constructive,       as   it   literally    altered     the    words    of   the

indictment's text.         There may have been doubt as to whether the

change was permissible, but there can be no doubt that it was

actual.

           In    any     event,     the   district   court    appears      to    have,

understandably, enlisted the nomenclature that we ourselves have

used.   The common meaning of constructive amendment in our cases,



                                          -37-
which can be traced back to United States v. Dunn, 758 F.2d 30 (1st

Cir. 1985), is "'when the charging terms of the indictment are

altered, either literally or in effect, by prosecution or court

after the grand jury has last passed upon them.'"                     Id. at 35

(quoting Gaither v. United States, 413 F.2d 1061, 1071–72 (D.C.

Cir. 1969)) (emphasis added).              The use of the word "literally"

suggests that the term encompasses changes that are factually true

just as much as those that are legally imputed.               Yet the Gaither

case quoted in Dunn was not defining "constructive amendment" in

particular, but rather all amendments.              Returning to the original

source yields perhaps a more sensible definition: amendments in

general   may   be    literal    or   in   effect    (and,   of    these,   it   is

specifically    the     latter    that     we   refer   to    as    constructive

amendments).    In any case, ever since Dunn, we have adhered to our

definition of constructive amendments, most likely because they are

the amendments that we most often come across.               See 1 Wright, et

al. § 128 (noting that "direct attempts to amend an indictment in

any substantive way are rare" and that "[i]nstead, the most common

challenge in this area is a claim of 'constructive amendment'").

On the rare occasion that we do confront a direct amendment to an

indictment, such as here, referring to it as constructive may

obfuscate the issue.       We will therefore eschew any reference to

"constructive" amendment here, where there was an express amending

of the indictment.



                                      -38-
              Returning to our de novo review of the amendment, we

start with the basis for the rule against amending an indictment

without grand jury involvement.              The prohibition is based on the

Presentment Clause of the Fifth Amendment, which guarantees in

relevant part that "[n]o person shall be held to answer for a

capital, or otherwise infamous crime, unless on a presentment or

indictment of a Grand Jury."            U.S. Const. amend. V.             The Supreme

Court   has    interpreted    this     provision      to   mean    that    "after   an

indictment has been returned[,] its charges may not be broadened

through amendment except by the grand jury itself."                       Stirone v.

United States, 361 U.S. 212, 215–16 (1960); accord Russell v.

United States, 369 U.S. 749, 770 (1962) (holding that an indictment

may not be "amended except by resubmission to the grand jury"); Ex

parte Bain, 121 U.S. 1, 9–10 (1887).

              Nevertheless,     this    prohibition        does    not     extend   to

alterations that are "merely a matter of form."                   Russell, 369 U.S.

at 770; see also United States v. Winter, 663 F.2d 1120, 1139–40

(1st Cir. 1981); cf. United States v. Eirby, 262 F.3d 31, 38 (1st

Cir. 2001) ("[A]n indictment is sufficient if it specifies the

elements of the offense charged, fairly apprises the defendant of

the charge against which he must defend, and allows him to contest

it without fear of double jeopardy.").                     Accordingly, we have

allowed ministerial corrections of clerical errors in names, dates,

and   citations,    so   long   as     the   change    would      not    deprive    the



                                        -39-
defendant of notice of the charges against him.                 See Eirby, 262

F.3d at 38 (citations); United States v. Rivera-Ruiz, 244 F.3d 263,

271 (1st Cir. 2001) (names); Jervis v. Hall, 622 F.2d 19, 22–23

(1st Cir. 1980) (dates).          Other circuits have similarly allowed

corrections regarding facts that are ancillary to the charged

offense.    See, e.g., United States v. Powers, 572 F.2d 146, 152

(8th Cir. 1978) (permitting change from "30-30 caliber revolver" to

"30-30 caliber rifle").          In short, when a change "le[aves] the

substance of the charge unaffected, the switch d[oes] not usurp the

prerogative of the grand jury."           Eirby, 262 F.3d at 38.

            We agree with the district court that this is such a

case.   Because Dowdell was prosecuted under § 841(a)(1), which

prohibits distribution of any controlled substance regardless of

type, drug identity had no bearing on the substance of the charge.

See United States v. Rutherford, 175 F.3d 899, 906 (11th Cir. 1999)

(explaining that under § 841(a), "[t]he nature of the controlled

substance    neither      constitutes    an    element   of   the   offense   nor

broadens    the   bases    for   conviction,     but   is   relevant   only   for

sentencing purposes"); United States v. Deisch, 20 F.3d 139, 151

(5th Cir. 1994) (concluding that "the identity of the involved

controlled substance as being 'cocaine base' rather than simply

'cocaine' is not an element of any section 841(a)(1) offense").

The statute would thus hold Dowdell as culpable for distribution of

cocaine base as it would for distribution of cocaine powder.



                                        -40-
Indeed, the government could technically have omitted reference to

a particular controlled substance altogether. See United States v.

Lewis, 113 F.3d 487, 493 (3d Cir. 1997) (reasoning that because

"identity of the substance is a sentencing factor rather than an

element   of   the   offense,"   an   indictment   under   §   841(a)   could

theoretically avoid specifying the identity of the substance).14

           Had the government not clarified the matter before trial,

and instead proceeded under the original indictment, there would

have likely been no grounds for objection whatsoever.             Certainly

there would have been no constructive amendment. See United States

v. Fornilla-Castillo, 408 F.3d 52, 66 (1st Cir. 2005) (explaining

that no constructive amendment present where the difference between

the evidence presented and the text of the indictment does not

affect any element of the offense).          At worst, we might have found

a variance, although even that is far from certain.              See United

States v. Wiley, 29 F.3d 345, 352 (8th Cir. 1994) (doubting any

variance whatsoever would arise from difference between charge

involving "cocaine" and evidence involving cocaine base because

cocaine base is merely an isomer of cocaine); United States v.

Deisch, 20 F.3d 139, 151 (5th Cir. 1994) (holding that "[f]or a

section 841(a)(1) offense involving cocaine base[,] the indictment


     14
      Of course, a defendant might be entitled to notice at some
point as to the nature of the substance alleged. We merely observe
that under § 841(a), such notice needn't come by way of the
indictment.


                                      -41-
need only allege, and the jury need only find, that the substance

was cocaine").    And had we gone so far as to find a variance, it

would have been a harmless one, given all the notice that Dowdell

had previously received that he was charged with distributing

cocaine base rather than cocaine powder.             Cf. United States v.

Twitty, 72 F.3d 228, 231 (1st Cir. 1995) ("So long as the statutory

violation remains the same, the jury can convict even if the facts

found are somewhat different than those charged -- so long as the

difference does not cause unfair prejudice."). It would be strange

indeed to punish the government for clarifying the indictment

before trial when it would have been permitted to proceed without

taking any action.

            Dowdell   argues   that    the   alteration   was   nevertheless

prohibited based on two premises that are not in fact implicated

here. First, he claims that the change to cocaine base effectively

exposed him to a harsher sentencing range.           Yet even if sentencing

amplification were relevant, none occurred here.           It is true that

under § 841(a), cocaine base normally exposes defendants to steeper

sentencing ranges than does cocaine powder.           But here, Dowdell was

sentenced as a career offender under Section 4B1.1 of the U.S.

Sentencing Guidelines.     That provision would have applied in equal

force whether he were convicted of distributing cocaine powder or

cocaine base; the guideline range was a product of the 30-year

statutory   maximum   in   §   841(b)(1)(c)    and   Dowdell's    particular



                                      -42-
criminal history category.            Thus, because we conclude that the

change did not in fact alter the sentencing range, we need not

resolve     whether    sentencing    ramifications     are    relevant   to    the

amendment analysis.15

               Second, Dowdell asserts that the difference in chemical

composition between cocaine powder and cocaine base means that the

government would have had to proffer different evidence for each of

the    substances.       Again,     even   assuming   the    relevance   of    the

conclusion, its predicate is incorrect.               As far as culpability

under § 841(a) is concerned, cocaine base is merely an isomer of

cocaine.       See Wiley, 29 F.3d at 352; United States v. Pierce, 893

F.2d    669,    676   (5th   Cir.   1990).16    The   government   could      have

       15
        The district court expressly found no constitutional
violation because "mitigation of sentencing ramifications within
the statutory maximum is not among the substantial rights protected
by the right to be indicted by a grand jury." Dowdell, 464 F.
Supp. 2d at 68. The "substantial rights" standard, however, is
only appropriate in the context of variances. It is true that if
the government had proceeded to trial with the original indictment,
then variance doctrine would have been the appropriate analytical
framework. But since we deal here with a direct amendment, rather
than a variance, reference to the scope of the defendant's
substantial rights is misplaced. In any case, we leave resolution
of this issue for a day when the question is put more squarely
before us.
       16
      We do not go so far as to hold in this case that a trial
judge is necessarily permitted simply to swap any controlled
substance under § 841(a) for any other controlled substance.
"Cocaine" and "cocaine base" are inherently related in ways that
other potential pairings are not. Had the difference been between
cocaine and Vicodin, or cocaine and marijuana, it is possible the
larger gap would weigh into our analysis. But cf. United States v.
Knuckles, 581 F.2d 305, 311–12 (2d Cir. 1978) (finding no
substantial variance between charge of heroin distribution under
§ 841(a) and evidence of cocaine distribution).

                                       -43-
proferred evidence of distribution of cocaine base and still

carried its burden of proving distribution of "cocaine." Wiley, 29

F.3d at 352; Deisch, 20 F.3d at 150–51; Pierce, 893 F.2d at 676.

          In sum, we hold that the district court's amendment of

the indictment from distribution of "cocaine" to "cocaine base" did

not affect the substance of the charges and therefore did not

offend the Presentment Clause.

                      D. Evidentiary Rulings

          Dowdell   next   raises    two    evidentiary   challenges,   one

concerning the admission of the police booking sheet and one

concerning admission of the coconspirator's videotaped statements.

We take up each in turn.

1. Admission of police booking sheet

          Dowdell claims that the booking sheet from his July 16,

2001 arrest was inadmissible hearsay.             Normally, an otherwise

hearsay public record is admissible so long as it sets forth

"matters observed pursuant to duty imposed by law as to which

matters there was a duty to report."             Fed. R. Evid. 803(8)(B).

However, under what is sometimes called the "law enforcement

exception," Rule 803(8)(B) retains the hearsay prohibition in

criminal cases for any "matters observed by police officers and

other law enforcement personnel."          Id.   We have interpreted this

rule to mean that, as a general matter, "police reports are

inadmissible in a criminal case when offered by the prosecution."



                                    -44-
United States v. Arias-Santana, 964 F.2d 1262, 1264 (1st Cir.

1992).   The Rule on its face seems equally applicable to the

observations contained in a booking sheet.            Nevertheless, the

district court held that the law enforcement exception was not

meant to encompass routine, non-adversarial documents, and on that

basis found the booking sheet admissible.        Although our review of

rulings admitting or excluding evidence is typically for abuse of

discretion, our review of the district court's interpretation of a

rule of evidence is de novo.      United States v. DeCologero, 530 F.3d

36, 58 (1st Cir. 2008).

            We have yet to consider whether the law enforcement

exception   applies   to   an   ostensibly   objective,   non-adversarial

document such as a booking sheet.            On two previous occasions,

however, we have at least hinted that it should not.           First, in

United States v. Union Nacional de Trabajadores, 576 F.2d 388 (1st

Cir. 1978), we held admissible a copy of a U.S. marshal's return

despite its genesis at the hands of law enforcement personnel.         We

reasoned that

            [t]here is nothing to indicate that Congress
            meant to cut back upon the common law rule
            respecting sheriff's returns.   A sheriff or
            marshal reporting the service of process is
            not reporting in the capacity of a police
            observer at the scene of a crime, nor is he
            ordinarily connected with the case in a law
            enforcement capacity.      The "adversarial"
            circumstances which might render a law
            enforcement officer's observations unreliable
            are unlikely, therefore, to be present.



                                   -45-
Id. at 391.       Then, in United States v. Trenkler, 61 F.3d 45 (1st

Cir. 1995), we cited United States v. Brown, 9 F.3d 907, 911-12

(11th Cir. 1993), in dicta for the proposition that "Rule 803(8)

does not necessarily prohibit the use of police records prepared in

a    routine     non-adversarial     setting        that    do    not   result        from

subjective investigation and evaluation." Trenkler, 61 F.3d at 59.

               Drawing a line at routine, non-adversarial documents

would best comport with the purpose for which Congress originally

approved the exception.           The Rule's enactment history indicates

that "the reason for this exclusion is that observations by police

officers at the scene of the crime or the apprehension of the

defendant are not as reliable as observations by public officials

in    other     cases   because     of    the      adversarial      nature       of    the

confrontation between the police and the defendant in criminal

cases."   S. Rep. No. 1277, 93d Con., 2d Sess., reprinted in (1974)

U.S.C.C.A.N. 7051, 7064.          Congress was generally "concerned about

prosecutors attempting to prove their cases in chief simply by

putting       into   evidence     police        officers'        reports    of        their

contemporaneous observations of crime."                United States v. Grady,

544 F.2d 598, 604 (2d Cir. 1976).

               Recognizing   this        intent,     those       circuits    to       have

considered the issue have all found that the limitation in Rule

803(8)(B) does not exclude routine observations that are inherently




                                         -46-
non-adversarial.17        See, e.g., United States v. Harris, 557 F.3d

938,    941   (8th     Cir.   2009)    (admitting    testimony      regarding     the

contents of a probation file because while the rule "does prohibit

the admission of records that contain opinions or conclusions

resulting      from    criminal   investigations,       it   does    not    bar   the

admission of records concerning routine and unambiguous factual

matters"); United States v. Weiland, 420 F.3d 1062, 1074–75 (9th

Cir. 2005) (admitting Department of Corrections' packet containing

fingerprints and photographs of defendant because they are records

of   "routine    and     nonadversarial     matters"     rather     than       "police

officers' reports of their contemporaneous observations of crime

that might be biased by the adversarial nature of the report")

(internal      quotation      marks   omitted);     Brown,   9   F.3d     at   911-12

(admitting property receipt prepared during booking for firearm

because "the police custodian in the instant case had no incentive

to   do     anything    other   than    mechanically     record     the    relevant


       17
      Dowdell argues that there is actually a circuit split on this
issue, citing to the Second Circuit's decision in United States v.
Oates, 560 F.2d 45 (2d Cir. 1977). Oates, however, was concerned
not so much with what constitutes a "report" as with who constitute
"law enforcement personnel," holding that the term encompassed
chemists working in the U.S. customs service. Here, there is no
dispute that the police officers who drew up the booking sheet were
within the class of actors envisioned by Rule 803(8)(B).       Less
clear is whether the documents were within the class of evidence.
On this point, even the Second Circuit has acknowledged that the
Rule's language is not absolute.      See Grady, 544 F.2d at 604;
United States v. Feliz, 467 F.3d 227, 236–37 (2d Cir. 2006)
(autopsy reports prepared by medical examiner's office admissible
because they were routinely created and did not constitute police
observations).

                                        -47-
information on the property receipt"); United States v. Quezada,

754 F.2d 1190, 1193–94 (5th Cir. 1985) (admitting an INS form

indicating      arrest    and      deportation      because       officials'        only

motivation was to "mechanically register an unambiguous factual

matter"); United States v. Orozco, 590 F.2d 789, 793–94 (9th Cir.

1979) (finding no error in admission of Customs Service computer

cards of license numbers of cars crossing the border since "the

simple    recordation     of    license    numbers    .   .   .    is   not    of    the

adversarial confrontation nature which might cloud [an officer's]

perception"); Grady, 544 F.2d at 604 (permitting admission of

serial number and receipt of weapons because "they did not concern

observations . . . of the appellants' commission of crimes," but

rather were "strictly routine records").

            Dowdell argues that this construction violates the Rule's

plain language, which seems to bar categorically the prosecution's

introduction of any and all documents prepared by the police. This

much may be true.        Yet, the alternative would violate the rule's

plain purpose, and "[i]t is a well-established canon of statutory

construction that a court should go beyond the literal language of

a statute if reliance on that language would defeat the plain

purpose of the statute."           Bob Jones Univ. v. United States, 461

U.S. 574, 586 (1983).          Given the clear intent that undergirded the

passage    of   Rule     803(8),    we    decline    to   give     it   a     literal,

unqualified meaning. See United States v. Smith, 521 F.2d 957, 968



                                         -48-
n.24 (D.C. Cir. 1975) (refusing to construe 803(8)(B) according to

its literal meaning because it "should be read[] in accordance with

the obvious intent of Congress"); see also United States v. Pagan-

Santini, 451 F.3d 258, 264 (1st Cir. 2006) (referring to Rule

803(8) as "no model of lucid drafting").           Instead, we join the

other circuits in concluding that ministerial, non-adversarial

information is admissible under Rule 803(8)(B), notwithstanding its

documentation at the hands of law enforcement personnel.

           With this interpretation of Rule 803(8)(B) in place, we

now must consider whether a booking sheet would violate it.             In an

unpublished decision, a panel of the Fifth Circuit answered this

precise question in the negative, summarily finding that "booking

information [i]s taken in a routine, nonadversarial setting."

United States v. Haughton, 235 Fed. App'x 254, 2007 WL 2186250, at

*1 (5th Cir. Jul. 30 2007).       We agree.       The rote recitation of

biographical information in a booking sheet ordinarily does not

implicate the same potential perception biases that a subjective

narrative of an investigation or an alleged offense might.                   A

booking sheet does not recount the work that led to an arrest so

much as the mere fact that an arrest occurred.          As a result, unlike

the   investigative   reports   that   lie   at   the   heart    of   the   law

enforcement exception, booking sheets raise little concern that

suspicion of guilt will function as proof of guilt.             We think that

a police booking sheet is in this respect analogous to the INS



                                  -49-
warrant that was the subject of the Fifth Circuit's analysis in

Quezada.    The    Quezada   court   upheld      the    admissibility   of   the

warrant,   which    recounted   the        defendant's     prior   arrest    and

deportation,"[d]ue to the lack of any motivation on the part of the

recording official to do other than mechanically register an

unambiguous factual matter." 754 F.2d at 1194. The same reasoning

applies here.

           Dowdell asserts that, even if this much may be true in

the abstract, the particular booking sheet admitted in his trial

may have been prepared with an eye toward proving his identity and

as such was excludable as "indicat[ing] lack of trustworthiness."

Fed. R. Evid. 803(8)(c).      He offers no factual support for such a

finding,   instead      indulging     in     a   bare     worst-case-scenario

speculation that the booking officer might have colluded with

Monteiro before completing the form.             We need not tarry on this.

An entirely conjectural and uncorroborated conspiracy theory does

not   transform    an    otherwise     trustworthy        document   into     an

untrustworthy one.18     There was no abuse of discretion.

      18
      We note that other circuits have placed the burden of proving
untrustworthiness under Rule 803(8) squarely on the shoulders of
the party opposing admission.     See, e.g., Boerner v. Brown &
Williamson Tobacco Co., 394 F.3d 594, 600–01 (8th Cir. 2005);
Bridgeway Corp. v. Citibank, 201 F.3d 134, 143–44 (2d Cir. 2000);
Zeus Enterprises, Inc. v. Alphin Aircraft, Inc., 190 F.3d 238, 241
(4th Cir. 1999); Reynolds v. Green, 184 F.3d 589, 596 (6th Cir.
1999); United States v. Loyola-Dominguez, 125 F.3d 1315, 1318 (9th
Cir. 1997); Graef v. Chemical Leaman Corp., 106 F.3d 112, 118 (5th
Cir. 1997). We have not yet considered who should bear the burden
in this context, although our default position seems to be that it
would be the party seeking admission, United States v. Bartelho,

                                     -50-
2. Admission of videotapes

                 Dowdell's second evidentiary challenge, that the court

erred       in   admitting   White's   videotaped   comments    to   Monteiro,

implicates another carve-out from the prohibition on hearsay.

Federal Rule of Evidence 801(d)(2)(E) provides that any statement

of a coconspirator acting during the course and in furtherance of

a conspiracy is non-hearsay and, therefore, admissible for the

truth of the matter asserted.           In order to determine whether the

factual predicates for this exception exist, the trial court must

make    a    so-called   Petrozziello    ruling.    See   United     States   v.

Petrozziello, 547 F.2d 20, 23 (1st Cir. 1977).                 A Petrozziello

ruling has two stages.         First, following a timely objection, the

court makes a provisional finding as to whether the evidence is

admissible.         If so, that finding is then subject to a second and

final review at the close of all the evidence.             United States v.

Famania-Roche, 537 F.3d 71, 75 (1st Cir. 2008).             At both stages,

the court applies a preponderance of the evidence standard, namely,

whether "it is more likely than not that the declarant and the

defendant were members of a conspiracy when the hearsay statement



129 F.3d 663, 670 (1st Cir. 1997), which in this case is the
government. Regardless, even if the government were to bear the
burden here, neither the booking sheet itself nor the known facts
surrouding its preparation suggest untrustworthiness by a
preponderance of the evidence. "The government's burden [of proof]
. . . does not mean . . . that it must disprove all of the
defendant's alternative theories, no matter how speculative or
implausible." United States v. Ribeiro, 397 F.3d 43, 53 (1st Cir.
2005).

                                       -51-
was   made,    and   that   the   statement   was    in    furtherance    of   the

conspiracy."     Id.

              Finding such a preponderance here, the district court

admitted      White's   statements.      Dowdell      now    argues    that    the

prosecution's evidence established nothing more than friendship and

proximity with the declarant, rather than a joint venture to sell

controlled     substances.        Assuming    this   argument    was     properly

preserved, we must still accept the district court's findings of

fact unless they were clearly erroneous.19                See United States v.

Thompson, 449 F.3d 267, 273 (1st Cir. 2006).              This heavy burden is


      19
      There may be some uncertainty as to the proper standard of
review for Petrozziello rulings, due to recent cases that employ
the abuse of discretion standard.     See, e.g., United States v.
Vazquez-Botet, 532 F.3d 37, 65 (1st Cir. 2008); United States v.
Colon Diaz, 521 F.3d 29, 36 (1st Cir. 2008); United States v.
Rivera-Hernandez, 497 F.3d 71, 82 (1st Cir. 2007). But we long ago
said in United States v. Patterson, 644 F.2d 890, 894 (1st Cir.
1981), and have endorsed on countless subsequent occasions, that we
review a trial court's Petrozziello determination for clear error.
Every other circuit has long been in accord. See United States v.
Edmond, 52 F.3d 1080, 1110 (D.C. Cir. 1995); United States v.
Gessa, 971 F.2d 1257, 1260–61 (6th Cir. 1992); United States v.
Cruz, 910 F.2d 1072, 1081 n.11 (3d Cir. 1990); United States v.
Bouck, 877 F.2d 828, 831 (10th Cir. 1989); United States v.
Jackson, 863 F.2d 1168, 1172 (4th Cir. 1989). United States v.
Kaden, 819 F.2d 813, 820 (7th Cir. 1987); United States v. Rahme,
813 F.2d 31, 36 (2d Cir. 1987); United States v. Silverman, 771
F.2d 1193, 1199 (9th Cir. 1985); United States v. Harshaw, 705 F.2d
317, 320 (8th Cir. 1983; United States v. Bulman, 667 F.2d 1374,
1379 (11th Cir. 1982); United States v. Perry, 624 F.2d 29, 30 (5th
Cir. 1980).      See also Christopher B. Mueller & Laird C.
Kirkpatrick, Federal Evidence § 8:62 (3d ed. 2007) (referring to
"almost universal agreement" throughout the federal judiciary on
use of clear error review). In the Petrozziello context, it is
likely that review for abuse of discretion applies only to the
district court's ultimate decision whether to admit or exclude the
statement, and not to the underlying factual findings.

                                      -52-
carried only when "although there is evidence to support [the

finding], the reviewing court on the entire evidence is left with

the definite and firm conviction that a mistake has been committed.

Where the evidence is susceptible of two plausible interpretations,

the   trier     of    fact's      choice   between     them    cannot     be   clearly

erroneous."        United States v. Newton, 326 F.3d 253, 257 (1st Cir.

2003).      A heavier burden still awaits those attempting unpreserved

challenges, which are reviewed only for plain error. United States

v. Aviles-Colon, 536 F.3d 1, 14 (1st Cir. 2008).                          Though the

parties disagree as to whether Dowdell successfully preserved his

challenge by renewing his objection at the close of all the

evidence, the dispute is ultimately irrelevant.                   Even adopting the

less deferential standard, we would still affirm the district

court's ruling.

              It     is   well    established      that    "the   preponderance    of

evidence required for the introduction of an out-of-court statement

under Rule 801(d)(2)(E) must necessarily comprise more than the

weight of the statement itself."                  United States v. Sepulveda, 15

F.3d 1161, 1181 (1st Cir. 1993).                     An alleged coconspirator's

declarations are thus insufficient in isolation. At the same time,

however, the court may consider the hearsay statements themselves

in    the    context      of     other   extrinsic,       corroborating    evidence.

Bourjaily v. United States, 483 U.S. 171, 180–81 (1987); United

States v. Mangual-Garcia, 505 F.3d 1, 8 n.5 (1st Cir. 2007).                     Such



                                           -53-
corroboration was amply available here.              When Monteiro first saw

White on July 6, White was counting cash with Dowdell.                     Moments

later, when White agreed to make the initial sale to Monteiro, his

first action was to walk over to Dowdell and consult with him.

Then, on July 16, Dowdell sold drugs to Monteiro when White was

unavailable.       These      facts,   coupled      with    White's   statements

themselves, adequately supported a finding of a conspiracy by a

preponderance of the evidence. Accordingly, the district court did

not clearly err in its Petrozziello ruling.

             Dowdell further maintains that even if the statements

themselves were admissible, introducing them on video nevertheless

violated     Federal   Rule    of   Evidence     403,      which   provides   that

otherwise admissible evidence "may be excluded if its probative

value   is    substantially     outweighed     by    the     danger   of   unfair

prejudice."     Specifically, he argues that a printed transcript

would have been less prejudicial because it would not have allowed

the jury to see White, who, according to Dowdell, "looks like an

obvious drug addict and just makes a very bad impression."                 But the

mere fact that Dowdell might have fared better without the video is

not in itself cause for exclusion.             "By design, all evidence is

meant to be prejudicial; it is only unfair prejudice which must be

avoided."     United States v. Rodriguez-Estrada, 877 F.2d 153, 156

(1st Cir. 1989) (emphasis in original).             The trial court has wide

latitude in determining when the amount of unfair prejudice has



                                       -54-
tipped the scale too far.         "Only rarely -- and in extraordinarily

compelling circumstances -- will we, from the vista of a cold

appellate record, reverse a district court's on-the-spot judgment

concerning the relative weighing of probative value and unfair

effect."   United States v. Shinderman, 515 F.3d 5, 17 (1st Cir.

2008) (quoting Freeman v. Package Mach. Co., 865 F.2d 1331, 1340

(1st Cir. 1988)).

           In this case, in which the reliability of Monteiro's

identification     of   Dowdell    as    Smoke    was       hotly   contested,    any

contextual inferences available from a visual record would be

highly probative.       Whatever minimal unfair prejudice might have

resulted from seeing White's physical appearance, it did not

overcome this probative value.           In any event, it was Dowdell, not

the government, who chose to associate himself with White.                        We

discern no abuse of discretion.

                                  E. Sentencing

           This    brings   us    to    the    last    of    Dowdell's   litany   of

arguments. He asks us to vacate his 198-month sentence because the

government allegedly reneged on a promise not to seek a sentence

greater than 20 years.       A sentence of 198 months is, of course,

itself less than 20 years.         Dowdell's theory is that the sentence

was nevertheless voidable because the government's filing of an

information   of   prior    conviction,        which    increased      the   minimum

guideline sentence from 210 to 262 months, raised the baseline from



                                        -55-
which the trial court would have varied downward.          Because this

issue was not raised at sentencing, we review for plain error,

United States v. Matos, 531 F.3d 121, 122 (1st Cir. 2008), although

we think this argument ultimately unavailing under any standard of

review.

          Dowdell does not make clear what jurisprudential basis

would merit vacating a sentence in this context.         He directs our

attention to Santobello v. New York, 404 U.S. 257 (1971), United

States v. Gonczy, 357 F.3d 50, 53 (1st Cir. 2004), United States v.

Rexach, 896 F.2d 710, 714 (2d Cir. 1990), and United States v.

Giorgi, 840 F.2d 1022, 1026 (1st Cir. 1988), but none is on point.

Those cases all deal with a prosecutor's breach of an assurance

made during a plea agreement, not an isolated comment made during

a pre-trial hearing in a case in which the defendant received his

full panoply of constitutional trial rights.       Cf. Gonczy, 357 F.3d

at 53 (explaining that the "meticulous standards of both promise

and performance" that govern prosecutors in plea agreements stem

from the defendant's waiver of fundamental constitutional rights

that would otherwise be present in a jury trial).

          Instead, we understand Dowdell to be advancing a theory

of estoppel.     The lack of any briefing on this issue renders the

issue waived.     See United States v. Zannino, 895 F.2d 1, 17 (1st

Cir. 1990).     Even if not waived, the argument is not supported by

the   record.      The   government   did   not,   as   Dowdell   argues,



                                  -56-
affirmatively commit itself to the original 20-year statutory

maximum. Rather, it offered a descriptive (and accurate) statement

of sentencing law.      The government explained to the court that the

proposed change to the indictment would not violate Apprendi in

that the statutory maximum would remain the same irrespective of

the controlled substance alleged in the indictment.         See Apprendi

v. New Jersey, 530 U.S. 466 (2000).       At the time, that statutory

maximum was 20 years.        Upon the filing of the information, it

became 30 years. Although the number changed, the substance of the

government's remark -- that drug identity would have no impact on

the statutory maximum -- remained just as applicable.           Thus we

disagree with Dowdell's assertion that the government bound itself

to   any   particular    sentencing   recommendation   to   begin   with.

Moreover, even had such a promise existed, there is no evidence in

the record to suggest that the court gave any weight whatsoever to

the government recommendation at sentencing. Dowdell thus fails to

show a reasonable probability that he would have received a more

lenient sentence but for the alleged error.     See Matos, 531 F.3d at

122–23.     For all of these reasons, we find no flaw in Dowdell's

sentence.

III. Conclusion

            The appellant's conviction and sentence are AFFIRMED.




                                   -57-